Citation Nr: 9923564	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-10 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for frost bite, right 
great toe.

2.  Entitlement to service connection for arthritis, on a 
direct basis and secondary to frost bite, right great toe.

3.  Entitlement to service connection for residuals of spinal 
tap.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, including depression.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
herpes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1977 to 
October 1981, and from March 1982 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
appellant's claims for service connection for the following 
conditions: (1) frost bite, right great toe; (2) arthritis, 
on a direct basis and secondary to frost bite, right great 
toe; (3) residuals of spinal tap; and (4) an acquired 
psychiatric disorder, including depression.  The RO's October 
1997 rating decision also denied the appellant's attempt to 
reopen his claim for service connection for herpes.  
Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal pertaining to all of 
these issues.

After a thorough review of the appellant's claims file, the 
Board finds the issue of entitlement to service connection 
for frost bite, right great toe, to be inextricably 
intertwined with the issue of entitlement to service 
connection for arthritis, on a direct basis and secondary to 
inservice frost bite, right great toe.  Specifically, both of 
these issues require a factual determination regarding the 
appellant's residuals of inservice frost bite.  Accordingly, 
as the Board has determined that an additional examination of 
the appellant is necessary in this matter, it is incumbent 
upon the Board to remand these issues to the RO so that it 
may properly develop the appellant's claims.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).



FINDINGS OF FACT

1.  The veteran's service medical records revealed that he 
underwent a spinal tap to rule out syphilis, which was 
negative, in December 1980.

2.  There is no post service medical evidence showing 
continuity of symptomatology associated with the veteran's 
inservice spinal tap.

3.  There is no competent medical evidence of any current 
residuals of the veteran's inservice spinal tap.

4.  The veteran has not presented a plausible claim for 
service connection for residuals of spinal tap.

5.  An acquired psychiatric disorder was not present in 
service, or within the first post service year.

6.  There is no competent medical evidence of a current 
acquired psychiatric disorder.

7.  The veteran has not presented a plausible claim for 
service connection for an acquired psychiatric disorder, 
including depression.

8.  In March 1987, the RO issued a rating decision that 
denied the veteran's attempt to reopen his claim for service 
connection for herpes.  The veteran was provided notice of 
that decision in April 1987.  Although he was provided his 
appellate rights, he did not perfect his appeal of this 
decision.

9.  Evidence presented since the RO's March 1987 rating 
decisions is probative of an aggravation or incurrence of 
herpes during the veteran's active duty service and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for residuals of spinal tap.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The appellant has not presented a well-grounded claim for 
service connection for an acquired psychiatric disorder, 
including depression.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The March 1987 rating decision of the RO denying service 
connection for herpes is final.  38 U.S.C.A. § 7105(c) (West 
1991).

4.  Evidence received since the RO's March 1987 decision 
denying service connection for herpes is new and material, 
and the appellant's claim for service connection for herpes 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the United States Army 
from October 1977 to October 1981 and from March 1982 to 
October 1983.  The veteran's entrance examination, dated July 
1977, noted diagnoses of moderate pes planus and a systolic 
ejection heart murmur.  A review of the veteran's service 
medical records revealed treatment for a variety of 
conditions.  A January 1980 treatment report noted that the 
veteran "has or had syphilis."  The report also noted that 
the time of onset for this condition was not known.  A 
subsequent treatment report, dated January 1980, noted the 
veteran's complaints of a numb and cold right great toe.  
Physical examination revealed no blisters, good nerve 
response and poor blood return.  An impression of "frost 
nip" was given, and the report indicated that the veteran 
should be placed on indoor duty for three days.  On the 
following day, the veteran was treated for complaints of 
frost bite, right finger.  The treatment report also noted 
that he had a recent positive rapid plasma reagin test.  A 
May 1980 treatment report noted the veteran's complaints of 
painful lesion on the shaft of his penis for the past two 
days.  The report noted that the veteran's last sexual 
contact was approximately nine months earlier.  An assessment 
of possible Herpes II was noted.  In December 1980, the 
veteran underwent a spinal tap for positive rapid plasma 
reagin to rule out secondary syphilis  The test was reported 
as negative.  In December 1980, a periodical physical 
examination was conducted.  The report of this examination 
noted that the veteran's skin, feet, genito-urinary system 
and psychiatric system were normal.  A subsequent physical 
examination, dated July 1981, also noted that the veteran's 
skin, feet, genito-urinary system and psychiatric system were 
normal.

In October 1981, the veteran filed a claim for service 
connection for herpes.  In December 1981, the RO issued a 
rating decision that denied the veteran's claim due to his 
failure to report for a scheduled examination.  A subsequent 
letter from the veteran, dated April 1982, noted that he 
reenlisted in the United States Army, effective March 1982.

In June 1982, a physical examination of the veteran was 
conducted.  The report of this examination noted that the 
veteran's skin, feet, genito-urinary system and psychiatric 
system were normal.  It also noted that his upper and lower 
extremities were normal.  In September 1983, the veteran 
underwent a charter physical examination.  The report of this 
examination noted that the veteran's skin, feet, genito-
urinary system and psychiatric system were normal.  It also 
noted that his spine, upper and lower extremities were 
normal.  A medical history report, completed at that time, 
noted that the veteran had not experienced any joint or bone 
deformities.

In January 1987, the veteran filed an Application for 
Compensation or Pension, VA Form 21-526, seeking service 
connection for herpes.  In March 1987, the RO issued a rating 
decision that denied service connection for herpes.  In April 
1987, the RO 
notified the veteran of the decision.  The veteran did not 
appeal the RO decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

In January 1997, the veteran filed a Application for Pension 
and Compensation, VA Form 21-526.  On his application form, 
the veteran claimed service connection for (1) frost bite, 
right great toe: (2) arthritis, on a direct basis and 
secondary to frost bite, right great toe; (3) residuals of 
spinal tap; and (4) an acquired psychiatric disorder, 
including depression.  He also sought to reopen his claim for 
service connection for herpes.

Medical treatment reports, dated November 1996 through 
January 1998, were submitted from the Stringfellow Memorial 
Hospital, Northeast Alabama Regional Medical Center and VA 
medical centers in Birmingham, Alabama, and Tuscaloosa, 
Alabama.  A hospitalization report, dated November 1996, 
noted that the veteran was seeking treatment for drug abuse.  
The report noted that "his family is broken up, he has lost 
his job and he is losing weight."  It also noted that "[h]e 
has been depressed over loosing his job and his wife."  A 
mental status examination revealed:

He is cooperative, valid historian, has 
appropriate affect.  There are no threats 
of suicide or violence.  He has had some 
depression.  He has normal speech quality 
and content.  He is oriented times four.  
His memory is intact for recent and 
remote.  He does have a desire to get off 
of drugs.

The veteran remained hospitalized for seven days, during 
which time he underwent a tooth extraction.  Discharge 
diagnoses of cocaine dependence and rheumatoid arthritis, by 
history of patient exhibiting migrating polyarthritis, were 
listed.  

In January 1997, the veteran sought treatment for difficulty 
sleeping.  The report of this examination noted the veteran's 
history of genital herpes.  The report concluded with 
assessments of insomnia, secondary to multiple underlying 
conditions, and herpes.  A subsequent treatment report, dated 
January 1997, noted the veteran's complaints of arthritis, 
including numbness, in the shoulders, knees, fingers and 
toes.  

In April 1997, the veteran was treated for complaints of 
swelling in joints and back aches.  He reported that these 
symptoms have been present since his frostbite while 
stationed in Alaska.  X-ray examination of the veteran's 
back, hands and shoulders were normal.  The report concluded 
with an assessment of arthritis.  It also noted that 
laboratory findings did not indicate rheumatoid arthritis of 
systemic lupus erythematous.  A treatment report, dated 
November 1997, noted the veteran's complaints of joint pain 
in the knees, ankles and shoulders.  The report concluded 
with an assessment of rheumatoid arthritis, secondary to cold 
weather.  

II.  Analysis

Service connection may be established for a current 
disability in several ways, including on a "direct" basis and 
on a "secondary" basis.  38 U.S.C.A. §§ 101(16), 1131, 1153 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(a), (b), (c), 
3.306(a), (b), 3.310(a) (1998).  

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Alternatively, 
the third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by evidence of continuity of symptomatology 
and medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997)."

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).  

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims (the 
Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.  Service Connection for Residuals of Spinal Tap

After a thorough review of the veteran's claims file, the 
Board concludes that the veteran has failed to meet his 
initial burden of presenting evidence that his claim for 
service connection for residuals of spinal tap is plausible 
or otherwise well grounded.  Rabideau v. Brown, 2 Vet. App. 
at 141.

Although the veteran underwent a spinal tap during his active 
duty service, there is no medical evidence of record showing 
any treatment for or diagnosis of any current residuals of 
this inservice procedure.  A physical examination report, 
dated September 1983, noted that the veteran's spine was 
normal.  Accordingly, there is no competent medical evidence 
of any current residuals of spinal tap.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (absent "proof of a 
present disability there can be no claim").  See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (wherein 
the United States Court of Appeals for the Federal Circuit 
recognized as "rational" VA's long-standing requirement 
that service connection be granted only in cases of currently 
existing disability, even where not specifically required by 
statute).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for 
residuals of spinal tap.  Since the veteran has not met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded, it must be denied.  See Boeck v. Brown, 6 Vet. App. 
14, 17 (1993) (if a claim is not well-grounded, the Board 
does not have jurisdiction to adjudicate it).

B.  Service Connection for an Acquired Psychiatric Disorder, 
including Depression.

The veteran in this case is essentially claiming that he 
developed a psychiatric disorder, depression, during his 
active duty service.  Accordingly, the determinative issues 
presented by this claim are: (1) whether the veteran 
sustained or aggravated a chronic psychiatric disorder during 
service or within the first post service year; (2) whether he 
has any current psychiatric disorder; and if so, (3) whether 
the current disability is etiologically related to his active 
duty service.  The Board concludes that medical evidence is 
needed to lend plausible support to all three issues 
presented by this claim because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-94 (1992).

After a thorough review of the veteran's claims file, the 
Board concludes that the evidence of record does not show 
that the veteran manifested a chronic psychiatric disorder 
during service or within the first post service year.  The 
veteran's service medical records revealed no treatment for 
or diagnosis of an acquired psychiatric disorder.  Physical 
examinations, performed in December 1980, July 1981, June 
1982, September 1983, all revealed a normal psychiatric 
status.  The Board also notes that the veteran's statements 
herein are not competent to establish that he incurred a 
chronic psychiatric disorder during his active service or 
within the post service year.  While lay testimony is 
competent to establish the occurrence of an injury, it is not 
competent to provide a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, there 
is no competent evidence of a chronic psychiatric disorder 
having been incurred in service or within the first post 
service year.

The Board also concludes that the veteran has failed to show 
that he has a current acquired psychiatric disorder.  
Although the veteran's current medical records noted the 
veteran's complaints of feeling depressed, there is no 
diagnosis of depression shown.  Accordingly, there is no 
competent medical evidence of a current acquired psychiatric 
disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent "proof of a present disability there can be 
no claim").  See also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (wherein the United States Court of Appeals 
for the Federal Circuit recognized as "rational" VA's long-
standing requirement that service connection be granted only 
in cases of currently existing disability, even where not 
specifically required by statute).  In addition, the evidence 
of record does not relate the veteran's feelings of 
depression to his active duty service.  A November 1996 
treatment report noted that  the veteran "has been depressed 
over loosing his job and his wife."

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for 
an acquired psychiatric disorder, including depression.  
Since the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded, it must 
be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if 
a claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it).

Regulations affording the veteran the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded, the 
VA has no duty to assist him in developing facts pertinent to 
his claims, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded it 
is incomplete, and depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. at 78.  
Here, unlike the situation in Robinette, the veteran has not 
put VA on notice of the existence of any specific, particular 
piece of available evidence that could make his claims well 
grounded.  See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Accordingly, the Board concludes that VA did not fail 
to meet its obligations under 38 U.S.C.A. § 5103(a) (West 
1991).


C.  Whether New and Material Evidence has been submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Herpes.

Reopening a claim for service connection that has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides:

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).

In Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
Court provided a standard, adopted from a district court 
decision pertaining to social security benefits, for 
determining whether evidence submitted by a claimant was 
"new and material".  See Chisholm v. Secretary of Health & 
Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 1989).  
Although a definition of new and material evidence at that 
time recently had been promulgated by VA, the Court stated 
that the VA regulation was not "inconsistent" with the 
standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied".  Colvin, 
1 Vet. App. at 174.

In a recent decision, the Federal Circuit held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation, and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard previously adopted by the Court in Colvin, and 
more fully defined and explained in subsequent decisions of 
the Court, required the Board to perform a two-step analysis 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  First, the Board must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Ibid; see also 
Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995) (en banc) 
(holding that a denial on the merits and a determination that 
a claim is not well grounded both constitute a 
"disallowance" of a claim).  If it is, the Board must then 
reopen the claim and review the new evidence "in the context 
of" the old to determine whether the prior disposition of 
the claim should be altered.  Manio, 1 Vet. App. at 145; 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).

The Court held that step one of the Manio two-step process, 
the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. at 283.  The first question is whether the newly 
presented evidence is actually "new" in the sense that it 
was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of other evidence 
of record.  Ibid.; Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The second question is whether the evidence is 
"probative" of the "issue at hand."  Evans, 9 Vet. App. at 
283.  Evidence is "probative" when it "tend[s] to prove, 
or actually prov[es] an issue."  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Ibid.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  
Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).

After reviewing the portion of the regulation emphasized 
above and considering the portion of the Colvin test 
requiring that "there must be reasonable possibility that 
that new evidence . . . would change the outcome" of the 
prior final decision in order to be considered "material" 
evidence, the Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,
This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Recently, in Elkins v. West, 12 Vet App 209 (1999) (en banc), 
the Court held that the two-step process set out in Manio v. 
Derwinski, 1 Vet. App. at 145, for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet App 203 (1999) (en banc).  
Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

As noted above, the RO issued a rating decision in March 1987 
that continued the denial of service connection for herpes.  
The specified basis for the disallowance of the veteran's 
claim for service connection for herpes was that this 
condition was not definitively diagnosed in service, and was 
"not found on last examination."  The veteran was notified 
of this decision in April 1987.  He did not file an appeal of 
this decision, and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991).

In January 1997, the veteran attempted to reopen his claim 
for service connection for herpes.  Pursuant to the 
development of this claim, the following has been retrieved 
and submitted as new and material evidence: (1) various post 
service medical records, dated November 1996 through January 
1998, from the Stringfellow Memorial Hospital, Northeast 
Alabama Regional Medical Center and VA medical centers in 
Birmingham, Alabama, and Tuscaloosa, Alabama (Item One); and 
(2) various statements by the veteran in support of his claim 
to reopen, including his claim to reopen, dated January 1997; 
notice of disagreement, dated January 1998; and substantive 
appeal, VA Form 9, dated August 1998 (Item Two).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the RO when it last denied 
the claim on the merits and the reasons for its denial.  See 
Colvin, 1 Vet. App. at 174 (Material evidence is relevant to 
and probative of the issue at hand).  In this case, the 
veteran's claim for service connection for herpes was denied 
because this condition was not currently shown and was not 
definitively diagnosed while the veteran was on active duty 
service. Accordingly, the "issues at hand" in this matter 
are: (1) whether the veteran incurred or aggravated an herpes 
during his active duty service; and (2) whether the veteran 
currently has herpes.

The Board has reviewed all of the additional evidence 
received herein and concludes that there is evidence both new 
and material as it relates to this issue and, therefore, the 
claim is reopened.  Specifically, a medical treatment report, 
dated January 1997, noted that the veteran had a history of 
genital herpes.  It also concluded with an assessment of 
herpes, which flared up with stress.

The Board concludes that this medical report is "new" 
evidence because it was not previously before RO at the time 
of its March 1987 rating decision.  The remaining more 
difficult question, however, is whether this evidence is 
"material" in that it is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim." 

The Board concludes that the newly submitted medical evidence 
does add to the "completeness" of the record in the sense 
that it does show a current diagnosis of herpes, which has 
not been previously been addressed by any of the RO's prior 
decisions.  Thus, the newly submitted evidence is material 
because it contributes "to a more complete picture of the 
circumstances surrounding the origin of" the veteran's 
herpes.  See Hodge, 155 F.3d at 1356.  Accordingly, without 
considering whether the evidence will change the outcome of 
the claim, the Board concludes that the treatment report is 
new and material evidence sufficient to reopen the claim for 
service connection for herpes.  Thus, the Board reopens the 
claim for service connection for herpes, and remands the 
claim below for further development.

ORDER

Because it is not well grounded, the veteran's claim for 
service connection for residuals of spinal tap is denied.

Because it is not well grounded, the veteran's claim for 
service connection for an acquired psychiatric disorder is 
denied.

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for a 
herpes is reopened.


REMAND

A.  Service Connection for Residuals of Frost Bite, Right 
Great Toe; and 
Service Connection for Arthritis, on Direct Basis and 
Secondary to Inservice Treatment for Frost Bite

The Board finds the issue of entitlement to service 
connection for residuals of frost bite, right great toe, to 
be inextricably intertwined with the issue of entitlement to 
service connection for arthritis, on a direct basis and 
secondary to inservice treatment for frost bite.  The Board 
further finds that an additional examination is necessary in 
order to determine whether any residuals of inservice frost 
bite are present in this matter.

The Court has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  Accordingly, the RO 
should schedule the veteran for an examination to determine 
the nature and extent of any current residuals arising from 
the veteran's inservice treatment for frost bite.  
Thereafter, the RO should readjudicate the issues of 
entitlement to service connection for residuals of frost bite 
right great toe and entitlement to service connection for 
arthritis, on a direct basis and secondary to inservice frost 
bite right great toe. Harris v. Derwinski, 1 Vet. App. 180 
(1991).

B.  Service Connection for Herpes

Although the claim for service connection for herpes is now 
reopened, the Board finds that the case is not yet ready for 
final appellate review.  In Elkins v. West, 12 Vet App 209 
(1999) (en banc), the Court held that the two-step process 
set out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), 
for reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, 12 Vet App 203 
(1999) (en banc). 

Consequently, as this case remains in appellate status, and 
it is shown that the RO denied the claim on the basis of the 
now-invalidated Colvin standard, a remand to the agency of 
original jurisdiction is required for the purpose of 
readjudication of the appellant's new and material evidence 
claim pursuant to the holdings in Hodge, Elkins, Winters, 
supra.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(precedent decisions of the Court generally are given 
retroactive effect with regard to cases in which the 
administrative or judicial review process is not concluded).

In light of the foregoing, and recognizing the VA's duty to 
assist the appellant in the development of facts pertinent to 
his claim under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), this case is REMANDED 
to the RO for the following development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him treatment for 
arthritis, residuals of frost bite, and 
herpes during the pendency of this 
appeal.  After obtaining the appropriate 
signed authorization for release of 
information forms from the veteran, the 
RO should contact each physician, 
hospital, treatment center, or employer 
specified by the veteran to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  The veteran should be afforded an 
examination by the appropriate 
specialist(s) in order to ascertain the 
nature and severity of any current 
residuals arising from the veteran's 
inservice treatment for "frost nip" to 
the right great toe.  The report of this 
examination should include a detailed 
account of all manifestations of 
residuals of frost bite found.  In this 
regard, the veteran has alleged that he 
has developed arthritis as a result of 
his inservice frost bite.  The examiner 
is specifically requested to review the 
veteran's claim file, including his 
service medical records, showing 
treatment for frostbite, and his post 
service medical records.  Following a 
review of these records, the examiner is 
requested to offer his or her opinion on 
the following:

a.  Whether the veteran currently 
has arthritis, as verified by X-ray 
evidence; and if so,

b.  Whether it is more likely than 
not that the veteran's current 
arthritis was caused by his 
inservice frost bite.

If the examiner is unable, after 
examination and consideration of the 
record, to differentiate the symptoms 
attributable to cold injury, he or she 
should so state.  The claims folder and a 
copy of this remand must be made 
available and reviewed by the examiner 
prior to the examination.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of any shoulder disorder 
found to be present.  The examiner should 
provide complete rationale for all 
conclusions reached.

3.  The veteran should be afforded a VA 
examination by the appropriate 
specialist(s) in order to determine the 
nature and etiology of his alleged 
herpes.  All indicated studies must be 
conducted.  The examiner should be 
requested to identify all manifestations 
of the veteran's herpes, if any.  The 
examiner should discuss, to the extent 
possible, the relationship of the veteran 
herpes to the veteran's active duty 
service.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  Any opinions expressed must 
be accompanied by a complete rationale.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
supplemental examination report.  If the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

5.  The RO should determine whether the 
veteran's reopened claim for entitlement 
to service connection for herpes is well 
grounded and, if so, adjudicate it on its 
merits, considering all of the evidence 
of record, both old and new.  If the 
result is not favorable to the appellant, 
he and his representative should be 
provided with a Supplemental Statement of 
the Case containing the law and 
regulations pertinent to his claim.  

6.  The Board has found that the issues 
of entitlement to service connection for 
residuals of frost bite to the right 
great toe, is inextricably intertwined 
with the issue of entitlement to service 
connection for arthritis, on a direct 
basis and secondary to inservice frost 
bite right great toe.  Accordingly, after 
completing the above actions, the RO 
should readjudicate both of these.

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals






